Title: To George Washington from Arthur Young, 18 January 1792
From: Young, Arthur
To: Washington, George



Sir
Bradfield Hall [England] Jan. 18 1792

Within these few days I recieved the honour of the letter Your Excellency has had the goodness to write, wth the very important communications annexed. It is impossible for me fully to express the high idea I have of your goodness in condescending to take so much trouble, so unusual with persons that fill your splendid station; but while the interests of an empire and the welfare of a great people are in your hands it is plain that your

mind can embrace the smallest as well as command the greatest objects: I could say much more & with equal truth but yours Sir is not a character to address that wch might bear the semblance tho’ not the reality of flattery.
The particulars you have favoured me with are very curious & as far as they go very satisfactory, but I have yet some doubts on points wch are not fully explained. Trusting in your goodness for my pardon I will presume to state the difficulties wch yet remain with me.
Labour is so slightly touched on that I know not how to estimate it.
A reaper 3/ to 3/9 a day & does ¾ of an acre; say 2/2 sterl. & board wch with us is cal[culate]d at £16. If a farmer boards his men with his bailiff he pays in that proportion this is 10½d. a day but the better fare of harvest will make it at least 1/6 or 3/8 for ¾ of an acre=4:10½ ⅌ acre. We have no part of England in which this is done so cheaply: It rises from 5/ to 20/ ⅌ acre: With you the same expence mows an acre vizt 3/8. This on the contrary is dearer than with us if for grass; & for corn a man mows 2 or 2½ acres a day.
The next minute is a wag [on] 4 horses and (I suppose a man) 15/ or 10/ sterl. this is the exact price with us all the year except very busy seasons when not to be had at all.
In Maryland wages £20 & all f[oun]d but cloaths. Sterl. £12 with us the head man £10 the rest £8.
On the Fluvanna & Rivanna a negro £9 & every thing found: and in one of your former letters all labour wth you by slaves. Hence quere is the labour noted in these minutes accidental and not to be commanded in any amount, or is it the standard employt of the State? Reckoning a negro at £50 sterl., & estimating his life how you will he must surely be cent per cent dearer than the labour of England. Governor Glen in his description of South Carolina (one of the best accounts of a country I have met with) says that a slave can manage 2 acres of indigo or 6 of Indian corn: this must be less than the half of what our labourers do who will set out, and clean effectively half an acre of turnips every day for the first hoeing; & fro. ¾ to 1 acre the second.
Be so obliging Sir as to inform me what the rate of labour is that can be commanded (by paying for it) in quantity, both by free hands & by slaves. At present I see no reason to calculate it

less than 100 per cent higher than in England, and the general information I have at various times had from other persons seems to confirm the idea: No wonder while every man by going over the Mountains can have land for himself.
The next difficulty I have is in respect of the purchase of land wch in the notes is every where per acre very properly (I suppose the Statute eng[lish] acre or it would have been mentioned to the contrary) but it is not mentioned what state the lands are in which are thus valued, whether additions to properties already built & improved, or the improvements themselves including the buildings fences &c. In the instances of Mountain land the expressions seem to indicate waste land unbuilt & uninclosed. The prices converted to sterling appear to be nearly as follow

          
            
            Above 40/
            
            below 40/
          
          
            
            
            
            1: 1:0
          
          
            
            10: 0: 0
            
            0:15:0
          
          
            
            4: 1: 0
            
            0: 9:0
          
          
            
            2: 8: 0
            
            0:16:0
          
          
            
            3: 0: 0
            
            1:16:0
          
          
            
            4:16: 0
            
            0:15:6
          
          
            
            2: 2: 0
            
            1:11:0
          
          
            
            3:15: 0
            
            0:15:6
          
          
            
            3: 2: 0
            
            1: 2:0
          
          
            
            2: 4: 0
            
            1: 2:6
          
          
            
            3: 0: 0
            
            1:17:6
          
          
            10
            38: 8: 0
            
            1:11:0
          
          
            Aver
            3:16: 9
            
            1: 2:0
          
          
            
            1: 2: 2
            
            1: 2:6
          
          
            2
            4:18:11
            
            1: 7:6
          
          
            Gen. Av.
            2: 9: 5
            
            0:14:0
          
          
            
            
            
            0:19:0
          
          
            
            
            17
            18:17:0
          
          
            
            
            Aver.
            1: 2:2
          
        
Which may be thus contrasted with Suffolk the rent of wch is on an average nearly that of England Rent 12/ an acre at 28 yrs purchase or £ 16:16:0.

It is impossible to compare the soils without seeing them, but fro. various circumstances touched on in the letters I am inclined to think ⟨your⟩ land as good as ours in Suffolk at least. The spontaneous growth of white clover is with us a sure criterion of good land we have none of it in Suffolk or at least very little; when our land is worn out by bad management & left, it runs to what is called water grass the agrostis stolonifera, one of the worst weeds any country can be plagued with. Your products it is true are shocking and mark a management which thank God we know nothing of. Such crops would not be found in any part of this Kingdom in a century. Your observation that in America farmers look to labour much more than to land is new to me, but it is a calculation which I cannot understand for, exactly in proportion to the dearness of labour is the necessity of having good crops: a bad one in every thing but threshing costs as much in labour as a good one. Good crops are not gained by operose systems so well or so surely as by reposing the soil under grass & supporting great stocks of cattle & sheep. Such products as you describe with dear labour, are absolutely inexplicable. A very severe mildew has been known to damage wheat so much in England that the crop being calculated at only 10 bush. an acre, has been mown & carted to the farm yd for the hogs to eat it & make dung. If so small a crop the quality is sure to be bad if the soil is naturally good.
I have stated the price of land in Suffolk at £16.16.0 but this price includes buildings & improvets for instance, suppose

          
            300 acres in one farm—
            £  
          
          
            House
            600
          
          
            Barn
            500
          
          
            Stable
            200
          
          
            Cow house
            100
          
          
            Sties &c.
            50
          
          
            Cartlodge
            50
          
          
            Gates & fences & road
            370
          
          
            
            1870
          
        
This I beleive very moderate, however let us call it only £6 an acre or £1800. it reduces the price of land to £10:16:0 There are various improvets besides such as irrigation, marking, draining, but we will drop them at present.
The article of taxes I am not at all clear that I understand but

it should seem that in Virginia you have those wch may be calculated in this manner, but I trust not done with accuracy.

          
            7/6 on £100: suppose 50 acres
            
          
          
            this is about
            0:0:2
          
          
            Negro tax maybe
            0:0:1
          
          
            Horse tax 6d.
            0:0:0½
          
          
            Parish & Co. levies 7/6 a head 20 wd be 7.10.0: perhaps per acre
            0:0:6
          
          
            
            currency
          
          
            Per acre sterl say
              7
          
          
            (Very doubtful all this)
            
          
        
The price of products I thus extract in sterl. & contrast with Suffolk

          
            Average
            s. d.
            s. d.
          
          
             Wheat pr bush.
            3. 0
            5.0
          
          
             Rye
            1. 9
            3.0
          
          
             Barley
            1.10
            2.6
          
          
             Butter
            0. 5½
            0.8½
          
          
             Beef
            0. 2¼
            0.4½
          
          
             Mutton
            0. 3¼
            0.5
          
          
            
            7: 6
            11:0
          
        
But here also occur some difficulties; at these prices, by means of the enormous demand of London, the three cattle products may be sold in any quantities; you may produce witht the least apprehension of wanting a market: and those of corn at these rates also. How is this point with y⟨o⟩? if 500 stone of beef on a farm at 2¼ is made 10,000 stone can you sell it readily? The West Indies considered this is probably the case; but I know not. Mutton is an article of infinitely greater importance & that not being barrelled probably could not be sold.
Here I shall introduce an observation wch may possibly merit attention.
You have the unaccountable circumstance I see as well as England of mutton being dearer than beef: Horses not oxen being almost universal with us makes it yet more strange: I know from experiments made with considerable care that if they were at the same price the farmer would have more profit by producing mutton than by producing beef; yet is mutton by many per cent

higher priced! But sheep give you another profit in their wool, & a third in their fold The former with us is infamously depressed in price, but not with you, for your wool at 1/ the lb. is 33 per cent higher than it would sell for in England. Why then surely you shd raise those products that sell well? and wool sells better (of course in any quantity) than anything else you have: With mutton at 3d. ⅌ lb. and wool at 1/ there can be no comparison bet. sheep and any other application of land.
But there must be a market for mutton; and to effect that you should certainly get Bakewells’ breed wch fatten so readily that a common application of it is salting to use instead of bacon. The provincial Assemblies of France have employed smugglers to get (badly chosen) english sheep: Half the Kings in Europe have done the same to get Spanish Sheep; both very wisely; I hope your American Assemblies will be equally wise and take care that the food produced in the States is applied to the breeds that will pay best for it.
From the circumstances thus collected from your correspondents we may thus compare England and America; supposing 300 acres bought and farmed by the purchaser.

          
            
            
            
          
          
            England
          
          
            Produce of 300 acres 5 rents at 12/ or £3
            
            900: 0:0
          
          
            Deduct
          
          
            Land tax 3s/ in £ at a 4/up on £180
            27: 0:0
            
          
          
            Rates 4/6
            40:10:0
            
          
          
            Tythe 4/6
            40:10:0
            
          
          
            Roads
            3:10:0
            
          
          
            Assessed Taxes
            3: 0:0
            114:10:0
          
          
            
            
            785:10:0
          
          
            Deduct further
          
          
            Labour
            150: 0:0
            
          
          
            Int. of 5040£ at 5 pr
            252: 0:0
            462: 0:0
          
          
            Int. £1200 farm capl
            60: 0:0
            
          
          
            £5:3:0 ⅌ Nett cent
            
            323:10:0
          
        
Repairs supposed the same with both & therefore omitted. But Quere Mr Jefferson’s Virginia p.258 where he says they are built so badly as to last only 50 years: ours last 150 yrs of wood: & much longer if of brick.


          
            
            
            
          
          
            America.
          
          
            Produce of 300 acres supposed the same as in England but the price as 7½ to 11
            
            613: 0:0
          
          
            Deduct
          
          
            Taxes 7d. per ac.
            8.15.0
            
          
          
            Labour at cent ⅌ cent higher than Engld
            300: 0:0
            
          
          
            Int. of £1051 at 5 per cent: the purch. of 300 ac. at 3.16.9
            52:11:0
            
          
          
            Int. of £900 farm capl at £3. ⅌ ac. or 20/ less than England
            45: 0:0
            
          
          
            
            
            406: 6:0
          
          
            Nett
            
            206:14:0
          
          
            
            £10:11:⅌cent
          
        
Quere if labour shd be reckoned so high as £300. But note that the actual labour in America in amount must not be regarded unless you take American products which are very much below ours: I have supposed your land as good and the produce as large as ours consequently I must suppose as much labour. The prices you send of oxen, cows sheep &c. justify the lowering the stock of yr farms 20/ an acre; but it will not justify it if yrs are not as well built and inclosed as ours, wch you will remark I suppose them to be estimating as I do the purchase of our land not at £10.16.0 but at £16.16. an acre. You will observe Sir, that I drew this out merely as the best mode of requesting explanations. Probably here is some error wch gives yr agriculture less superiority than it has in reality for good husbandry with us when the farmer is not the proprietor of his farm pays above 10½ percent. And tho I have supposed at 5 rents, very good husbandry in England, yet I give America equal advantage by allowing her the same.
The error if there is one I conjecture to be supposing the whole American farm what the Suffolk one must be, all cultivated at a good price per acre; whereas it is obvious to me that the great profit to be derived from agriculture in America is to have 1000, 1500, or 2000 acres of waste adjoining to such a farm as I have here supposed; which waste should be by very simple methods converted to sheepwalk, & so made the dunghill for the cultivated

land. In such case the rent of that waste would be the interest of the money it would sell for: as the country peopled the rent so estimated would gradually rise till at last it would answer no longer to adhere to such a destination. The object is very important to convert woods to profit at small expence: I have grabbed several acres the expence £10 an acre, but the wood pays; with labour cent per cent higher and wood of no value, woodland thus acquired would be dearer by near £4 an acre than land improved cultivated & built in England.
In order the better to ascertain this part of the enquiry I wish to know what the quality of the lands is wch are above calculated at £1.2.2 per acre particularly respecting sheep How many per acre would they carry thro 9 months of the year? Are they improveable by merely folding on grass seeds; sowing the seeds in the evening before the sheep enter the fold; and applying as little of that dear commodity labour as possible? How far is it necessary to clear land and at what expence in order to make it support one sheep per acre; 2 per acre; 3 & so on? The return of a sheep in England weight alive 150 lb. may be estimated at 10/ besides keeping up or renovating the stock mutton at 5d. and wool at 9d. long or 1/3 short (9d. prodg more money than 1/3) In America mutton at 3¼ and wool at 1/ a sheep ought to yield 7/6 I suppose 1000 acres bought for £1000 & feeding 1000 sheep only, yielding 7/6 each or even but 5/ and here is a profit at once arising such as in England we know nothing of; but from all accounts this is not yr husbandry & therefore I suppose a market impracticable. I dare say you will have the goodness to clear up these difficulties.
Before I conclude this tedious epistle allow me to express the regret I feel that you shd so steadily adhere to the idea of being merely private in such a correspondence; and I reason thus; every man should do what good he can to Society; and the quantum in his power will always be in proportion to his celebrity; if you were merely Mr George Washington planter at Mount Vernon, whether you published; or whether you let it alone would be of mighty little consequence but for a man on whom the eyes of the universe are fixed it is some thing for the good of agriculture to have it known that he regards, practices and studies it. The time will come when the best & fairest plume in the wing of the Great Frederick will be his improvements if that does

not support him in his flight to fame, I doubt, considering the new spirit that is fast spreading in the world, that his victories & his conquests will fail. The world will never be without princes that will improve, because the King of Prussia improved I wish the Western World to give another example, and send new votaries to the Plough because Washington has attended to it. Pardon my warmth, and beleive that honoured personally as I am with your correspondence any individual satisfaction is compleat it is on public motives Alone that I have ventured to touch a second time this string. I am Sr with every sentiment of respect yr Excellency’s Obliged & faithful Sert

Arth: Young


I send with this the Annals & some seeds of the Melilotus Silyrica for yr experiment Ground.
You have inspired M. de la Fayette with the farming spirit, I had an application lately for a baliff for him.

